Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00002-CR

                                            IN RE Corey KING

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 15, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 2, 2020, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 2018CR7910, styled The State of Texas v. Corey King, pending in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.